Exhibit 10.2

COMPREHENSIVE RELEASE AND SEVERANCE AGREEMENT


1.        Agreement and Comprehensive Release. I, J. PATRICK MCGOLDRICK, hereby
acknowledge that I resigned my employment in all capacities with Rivoli BanCorp
Inc., and Rivoli Bank & Trust, effective August 3, 2005, and my position as a
director of Rivoli Bank & Trust was terminated as of August 23, 2005. For valid
consideration described more fully below, the sufficiency of which is hereby
acknowledged, I hereby release and forever discharge Rivoli BanCorp Inc., Rivoli
Bank & Trust, and their affiliates, and all their respective officers,
directors, employees, agents, attorneys, successors, and assigns (hereinafter
referred to collectively as the Company) from any and all claims, demands and
causes of action that I may have against the Company arising on or before the
Effective Date, including, by way of example and without limitation, all
statutory, common law, and other claims based upon:

A.        Actual or alleged violations of the Equal Employment Opportunity Act,
Title VII of the Civil Rights Act of 1964, as amended by subsequent
congressional legislation including, without limitation, the Civil Rights Act of
1991, 42 U.S.C. Section 2000e, et seq.; the Equal Pay Act of 1963; and the Civil
Rights Act of 1866, 42 U.S.C. Section 1981;

B.        Actual or alleged violations of the Employee Retirement Income
Security Act of 1974 (ERISA), as amended, 29 U.S.C. Section 1001, et seq.;

C.        Actual or alleged violations of the Rehabilitation Act of 1973, as
amended, 29 U.S.C. Section 701, et seq.; the Family and Medical Leave Act of
1993 (FMLA), 29 U.S.C. Section 2601 et seq., the Americans with Disabilities Act
of 1990 (ADA), 42 U.S.C. Section 12101, et seq.; and the Age Discrimination in
Employment Act, as amended (ADEA), 29 U.S.C. Section 621, et seq.;

D        Actual or alleged violations of Georgia Equal Employment for Persons
with Disabilities Code;

E.        Actual or alleged violations of any other federal, state or local law,
including without limitation those which prohibit employment discrimination
based upon race, sex, religion, age, disability, handicap, national origin or
any other protected characteristic or classification;

F.        Actual or alleged breaches of contract;

G.        Actual or alleged torts, including but not limited to defamations, or
invasions of privacy; and

H.        Any and all other claims, demands, and causes of action based upon
actual or alleged legal restrictions, express or implied, on the Company's right
to control the terms and conditions of my employment, to terminate my employment
or that of other employees, or to terminate my position as a director of Rivoli
Bank & Trust.

2.        Covenant Not To Sue. I hereby agree not to accept or receive, directly
or indirectly, any money, payment, settlement, reward, or other financial gain
or consideration, or other benefit, for the filing, commencement or initiation
of any claims before any federal agency, and I further agree not to file,
commence, or initiate any demands or causes of action in any state or federal
court against the Company based upon or relating to any of the claims covered by
this Comprehensive Release and Severance Agreement. This Comprehensive Release
and Severance Agreement shall constitute a complete defense to any such legal
action brought in violation of this paragraph.

3.        Warranties/Representations. I hereby warrant and represent that:

A.        I have carefully read and fully understand the terms and conditions of
this Comprehensive Release and Severance Agreement;

B        I am executing this Comprehensive Release and Severance Agreement
knowingly and voluntarily, without any duress, coercion or undue influence and
of my own free will and without relying upon any representations by the Company
or its representatives, except such as are contained herein;

C.        I am hereby advised by the Company to consult with an attorney of my
choice before executing this Comprehensive Release and Severance Agreement and,
in fact, have had ample opportunity to do so;

D.        I hereby agree not to disclose any matters relating to the contents of
this Comprehensive Release and Severance Agreement unless necessary to enforce
the terms of this Comprehensive Release and Severance Agreement. This shall not
preclude me from disclosing the contents of this Comprehensive Release and
Severance Agreement to my attorneys, tax advisors or spouse. Because I have had
access during my employment to information concerning the Company that is
confidential, I agree not to disclose any confidential information concerning
the Company at any time to any person or entity. I further agree that if I do
not maintain this confidentiality, I will immediately forfeit and reimburse the
Company for all of the monetary consideration and related benefits furnished or
to be furnished by the Company as referred to in Paragraph 4;

E.        I hereby agree to refrain from any negative comments or public
criticisms about the Company or its officers and employees. The Company and its
Board members agree to refrain from any negative comments or public criticism
about me as an employee or member of the Company. I agree that if I do not
maintain at least a neutral position in this area, I will immediately forfeit
and reimburse the Company for all of the monetary consideration and related
benefits furnished or to be furnished by the Company as referred to in Paragraph
1 and as described in Paragraph 4. This provision will not preclude me from
describing my reason for separation to the Georgia Department of Labor for
purposes of obtaining unemployment compensation benefits;

F.        I specifically agree that the waiver provisions set forth herein
include any rights or claims I may have against the Company under the Age
Discrimination in Employment Act, as amended (ADEA), 29 U.S.C. Section 621, et
seq., that arose on or before the execution of the Comprehensive Release and
Severance Agreement. In consideration of this waiver of rights under the ADEA, I
acknowledge that I will accept and receive the consideration set forth in
Paragraph 4. I further acknowledge that prior to signing this Comprehensive
Release and Severance Agreement, I was given a copy of this Comprehensive
Release and Severance Agreement and allowed to fully review it. I also agree and
acknowledge that I consider this portion of the Comprehensive Release and
Severance Agreement as a written directive from the Company advising me that I
have twenty-one (21) days in which to consider signing. I acknowledge that I was
given this Comprehensive Release and Severance Agreement on August 31, 2005.

G.        This Comprehensive Release and Severance Agreement shall take effect
seven (7) days after I sign below, and I may revoke this Comprehensive Release
and Severance Agreement within that seven (7) day period. Thereafter, unless
revoked during said seven (7) day period, this Comprehensive Release and
Severance Agreement will be effective and enforceable on and after the eighth
day following my signing (said eighth day being the "Effective Date").

H.        I understand and agree that the promises made herein are several and
separate, and if any portion of this Comprehensive Release and Severance
Agreement is held to be void, illegal, or otherwise unenforceable, such
unenforceability shall not affect the validity of the other portions of this
Comprehensive Release and Severance Agreement set forth herein. This
Comprehensive Release and Severance Agreement shall be construed under
applicable laws in effect in Georgia.

I.        I agree not to seek, accept, or engage in employment in an executive
capacity by or for any bank, savings and loan, credit union, or mortgage lender
in Bibb County, Georgia, during the period ending twelve months following the
Effective Date, nor to solicit on behalf of any other entity the employment of
any employee of the Company, nor to solicit on behalf of any other entity the
banking business of any person or entity known by me to be a customer of the
Company. I understand that if I breach the covenants in this sub-paragraph I.,
the Company is entitled to terminate the payment or provision of any benefit
under this Comprehensive Release and Severance Agreement and to be reimbursed
for the full value of any consideration already provided hereunder, and I agree
that the Company may seek injunctive relief, if necessary, to enforce the terms
of this sub-paragraph.

J.        During the period ending twelve months following the Effective Date, I
agree to make myself available and to co-operate fully with management of the
company and with any committee of the Board of Rivoli BanCorp Inc., and Rivoli
Bank & Trust in assessing strategic alternatives and providing all necessary
support to the smooth transition for current and future management.

4.        Consideration. In exchange for my agreement to the terms contained in
this Comprehensive Release and Severance Agreement, I will receive nine equal
monthly payments in the amount of $ 15, 416.67 (Fifteen Thousand Four Hundred
Sixteen and 67/100 Dollars), with the last of said payments to occur not later
than nine months following the Effective Date, less all applicable withholdings
and deductions required by state and federal law. In addition, during the period
ending nine months following the Effective Date, I will be maintained on the
Company's current health insurance plan and accidental death insurance, the
Company will pay $ 400.00 (Four Hundred and no/100 Dollars) per month (for a
total of $ 3600.00) in lieu of my monthly dues and charges to my account at Idle
Hour Golf and Country Club, and the Company will continue to pay my car
allowance of $ 1000.00 (One Thousand and no/100 Dollars) per month (for a total
of $ 9,000.00). At the end of the period ending nine months following the
Effective Date, I will be offered continuation of health benefits coverage as
required by federal law ("COBRA" coverage). Notwithstanding the foregoing, if,
as the result of agreements entered into between the Company and Security Bank
Corporation within the period ending nine (9) months following the Effective
Date, a change of control occurs between the Company and Security Bank
Corporation, including its subsidiaries and affiliates, the monetary
consideration amounts described above shall be increased in each instance by an
amount equal to an additional three months' payments, and said additional
amounts shall be paid to me at the time of closing and in a lump sum. In the
event of such a change of control, I understand that my obligations under this
Comprehensive Release and Severance Agreement shall continue to be in force and
effect without modification or reduction as to term. I understand that any
request received by the Company for an employment reference shall be referred to
the Chairman of the board of Rivoli BanCorp Inc., who shall provide a positive
reference.

5.        Continued Service on the Board of Rivoli BanCorp Inc. I will continue
to serve as a director of Rivoli BanCorp Inc., in accordance with the applicable
by-laws and legal obligations; provided however, that I hereby agree to resign
my position as a director, in writing, not later than nine months following the
Effective Date, unless a change of control of the Company takes place prior to
that time. Nothing herein confers upon me any right to continue to serve as a
director on any re-constituted or newly-constituted board, in the event of a
change of control of the Company. I acknowledge that nothing in this
Comprehensive Release and Severance Agreement affects or excuses my fiduciary
obligations as a director of Rivoli BanCorp Inc., for so long as I continue to
serve in that capacity.

6.        Unemployment Compensation. I understand that, at the end of the
nine-month period during which I will receive my benefits, the Company will
issue a Separation Notice to me and that the company will state in said Notice
that the reason for my separation was due to philosophical differences.

7.        COBRA Entitlement. I understand that I am entitled to continuation of
health benefits coverage under the provisions of the Consolidated Omnibus Budget
Reconciliation Act, 29 U.S.C. 1161, et seq., regardless of whether I enter into
this Comprehensive Release and Severance Agreement. Furthermore, I acknowledge
that nothing herein affects my eligibility for COBRA continuation coverage
consistent with federal requirements, upon the termination of my
Company-provided health benefits.

8.        Merger Clause. This Comprehensive Release and Severance Agreement
constitutes the full understanding between the Company and me relating to the
subject matter covered herein; the terms and conditions of this Comprehensive
Release and Severance Agreement may not be altered or changed except in writing
signed by both the Company and me.

9.        Knowing/Voluntary Waiver. I affirm that I have carefully read this
entire Comprehensive Release and Severance Agreement. I attest that I fully
understand the extent and impact of its provisions and that I have been afforded
the opportunity to discuss it fully with an attorney of my choice. I affirm that
I am fully competent to execute this Comprehensive Release and Severance
Agreement and that I do so voluntarily and without any coercion, undue
influence, threat, or intimidation of any kind or type.

Dated this 7th day of September, 2005.


/s/ J. Patrick McGoldrick                        
J. Patrick McGoldrick
420 Ashley Place
Macon, Georgia 31204                        Accepted by Rivoli BanCorp Inc., and
Rivoli                                                 Bank & Trust:

/s/ Cindy McGoldrick                                By: /s/ F. Tredway
Shurling        
Witness                                                (Its Chairman)
September 12, 2005

Page 5 of 5
























